DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-6, 8, and 12 are in condition for allowance.
	Claims 7 and 9-11 are cancelled by Applicant.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ebenezer Thomas on 9/1/22.
The application has been amended as follows: 
Claim 8: The data managing apparatus according to claim 1 wherein the one or more processors are configured to execute the instructions to receive the collection history information and the encrypted information of the first hash value from one of a plurality of pieces of data processing apparatus.

Allowable Subject Matter
3.	Claims 1-6, 8, and 12 are allowed over art.
4.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12, and 21 limit to a method and apparatus for data managing comprises maintain the collection history information when the first hash value, decrypted from the encrypted information using a private key associated with the data collection process, and the second hash value match, wherein the data collection process is one of a plurality of data collection processes executed chronologically and the plurality of data collection processes is respectively executed by a plurality of pieces of data processing apparatus existing on an acquisition route of collected data. Further, the claimed invention further generate a second hash value from the collection history information for each of the plurality of data collection processes and maintain for each of the plurality of data collection processes, the collection history information when the first hash value, decrypted from the encrypted information using a private key associated with the data collection process, and the second hash value match.
The previous rejection including the Vataja reference, was overcome by the current amendments.  Further searching failed to disclose prior art that reads the invention as claimed. Therefore, none of the references alone or in combination disclose or suggest claims 1-6, 8, and 12.
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the
 “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435